        Case 3:17-cv-00795-BAJ-SDJ      Document 50    07/13/20 Page 1 of 6




                     UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


 TRAVIS SENTELL DAVIS                                    CIVIL ACTION

 VERSUS

 EDMUND PETERS, ET AL.                                   NO.: 17-00795-BAJ-SDJ



                             RULING AND ORDER

      Before the Court is the Motion to Dismiss (Doc. 40) filed by Defendants

Deputy R. Jackson and Deputy K. Mills. Plaintiff filed an opposition (Doc. 44).

Defendants filed a reply (Doc. 46). For the reasons that follow, the Motion (Doc. 40)

is DENIED.

I.    BACKGROUND

      Plaintiff is an inmate incarcerated at the East Baton Rouge Parish Prison. He

alleges that on May 11, 2017, he was escorted to the medical department for an

examination by Dr. A. Brown. (Doc. 1-1 at 3). While Dr. Brown examined him,

Captain Edward Peters and Defendants were present. Id. According to Plaintiff,

Capt. Peters and others made sexual comments and advances towards him. Id.

Deputy Jackson allegedly stated that Plaintiff needed “his ass beat.” Id. Plaintiff

claims he then attempted to leave, and Deputy Mills punched him in the face while

the other two officers kicked and punched him. Id. Plaintiff further alleges that he

was slammed face down into the examination table as someone penetrated his




                                         1
        Case 3:17-cv-00795-BAJ-SDJ        Document 50     07/13/20 Page 2 of 6




rectum. Id. He claims that he was fully restrained at all times. Id. Plaintiff sued

Defendants under 42 U.S.C. § 1983.

II.    LEGAL STANDARDS

       A. Federal Rule of Civil Procedure 12(b)(6)

       To overcome Defendants’ motion to dismiss, Plaintiff must plead a plausible

claim for relief. See Romero v. City of Grapevine, Tex., 888 F.3d 170, 176 (5th Cir.

2018) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). A claim is plausible if it is

pleaded with factual content that allows the Court to reasonably infer that

Defendants are liable for the misconduct alleged. See Edionwe v. Bailey, 860 F.3d

287, 291 (5th Cir. 2017) (citing Iqbal, 556 U.S. at 678). The Court accepts as true the

well-pleaded facts of Plaintiff’s amended complaint and views those facts in the light

most favorable to him. See Midwest Feeders, Inc. v. Bank of Franklin, 886 F.3d 507,

513 (5th Cir. 2018).

III.   DISCUSSION

       A. Plaintiff’s Claims against Defendants in their Official Capacity

       Suits against a public official in his official capacity “generally represent only

another way of pleading against the government entity for which the official is an

agent.” Kentucky v. Graham, 473 U.S. 159, 165 (1985); Monell v. New York City Dep’t

of Soc. Services, 436 U.S. 658, 690 n. 55 (1978). Therefore, suits against a public

official in his official capacity should be treated as a suit against the government

entity itself. See Hafer v. Melo, 502 U.S. 21, 25 (1991). In an official capacity suit

against a public official, the government entity’s policy or custom must have played


                                           2
          Case 3:17-cv-00795-BAJ-SDJ       Document 50     07/13/20 Page 3 of 6




a role in the constitutional violation. Hafer, 502 U.S. at 25; Kentucky, 473 U.S. at

166. The Fifth Circuit has held that municipal liability under section 1983 requires

proof of three elements: (1) a policy maker; (2) an official policy or custom; and (3) a

violation of constitutional rights whose “moving force” is the policy or custom.

Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th Cir. 2001).

         Defendants argue that Plaintiff has failed to state a claim against them in their

official capacity because Plaintiff has alleged neither an official “policy or custom”

that caused his injuries, nor that Defendants are “policy makers.”

         The Court agrees. Plaintiff does not allege any facts as to any policy or custom

that caused the deprivation of his civil rights. Plaintiff also does not allege that

Defendants should be considered policy makers. Therefore, the Court finds that

Plaintiff has failed to plausibly state a claim, pursuant to Rule 12(b)(6), that he is

entitled to relief for excessive force against Defendants in their official capacities.

         However, Plaintiff is a pro se plaintiff, and a document filed pro se is “to be

liberally construed.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). “A pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Id. Additionally, the Fifth Circuit has held that

district courts err in dismissing a pro se complaint for failure to state a claim under

Rule 12(b)(6) without giving the plaintiff an opportunity to amend. Bazrowx v. Scott,

136 F.3d 1053, 1054 (5th Cir. 1998); see also Hale v. King, 642 F.3d 492, 503 (5th Cir.

2001).    As such, the Court will allow Plaintiff to amend his complaint to state

allegations against Defendants in their official capacities.



                                             3
        Case 3:17-cv-00795-BAJ-SDJ       Document 50     07/13/20 Page 4 of 6




   2. Plaintiff’s Claims against Defendants in their Personal Capacity

             1. Qualified Immunity

      Because Defendants assert qualified immunity, Plaintiff “bears the burden of

pleading facts that demonstrate liability and defeat immunity.” Shaw v. Villanueva,

918 F.3d 414, 416 (5th Cir. 2019).        Plaintiff must allege facts showing that

(1) Defendants violated a statutory or constitutional right and (2) the right was

clearly established at the time of their conduct. See id. at 417.

      The Supreme Court has held that the “unnecessary and wanton infliction of

pain … constitutes cruel and unusual punishment forbidden by the Eighth

Amendment.”     Whitley v. Albers, 475 U.S. 312, 319 (1986) (internal quotations

omitted).   The Court has further held that “[a]mong ‘unnecessary and wanton’

inflictions of pain are those that are ‘totally without penological justification.’”

Rhodes v. Chapman, 452 U.S. 337, 346 (1981).

      Within the prison conditions context, courts are required to ascertain whether

the officials involved acted with “deliberate indifference” to the inmates’ health or

safety. Hudson v. McMillian, 503 U.S. 1, 8 (1992). A court may infer the existence

of this subjective state of mind from the fact that the risk of harm is obvious. Farmer

v. Brennan, 511 U.S. 825, 842 (1994).

      Here, Plaintiff’s allegations, if true, sufficiently plead an Eighth Amendment

violation. According to Plaintiff, Defendants punched and kicked Plaintiff in his face,

head, and ribs while he was fully restrained, causing severe physical injuries.




                                           4
          Case 3:17-cv-00795-BAJ-SDJ     Document 50     07/13/20 Page 5 of 6




Defendants do not offer sufficient argument to justify their alleged punishment of

Plaintiff.

       The second step of the qualified immunity analysis is to determine whether

Plaintiff has claimed a violation of a clearly established constitutional right which

was in existence at the time of his incarceration. In this case, Plaintiff has alleged

violations which, if true, violate clearly established law.     Harlow v. Fitzgerald,

457 U.S. 800, 818 (1982).

       The Court finds that it was clearly established at the time of the incident that

although the Constitution “does not mandate comfortable prisons,” Rhodes,

452 U.S. at 349, conditions of confinement “must not involve the wanton and

unnecessary infliction of pain.” (Id. at 347). Further, “the unnecessary and wanton

infliction of pain ... constitutes cruel and unusual punishment forbidden by the

Eighth Amendment.” Whitley, 475 U.S. at 319.

       The Court’s conclusion that “a reasonable person would have known,” Harlow,

457 U.S. at 818, of the violation asserted in this case is buttressed by the fact that

Plaintiff was allegedly fully restrained while Defendants beat him. Arguably, such a

violation is so obvious that considerable Eighth Amendment case precedent gave

respondents fair warning that the alleged conduct violated the Constitution.

Moreover, the Fifth Circuit has observed that “certain prison conditions [are] so ‘base,

inhuman and barbaric’ that they violate the Eighth Amendment.” Palmer v. Johnson,

193 F.3d 346, 352 (5th Cir. 1999) (citing Novak v. Beto, 453 F.2d 661, 665 (5th Cir.

1971)).



                                           5
       Case 3:17-cv-00795-BAJ-SDJ       Document 50     07/13/20 Page 6 of 6




      Thus, the obviousness of the alleged conduct, in addition to the “fair and clear

warning,” United States v. Lanier, 520 U.S. 259, 271 (1997), that Fifth Circuit

jurisprudence requires, sufficiently shows that Defendants are precluded from

raising the defense of qualified immunity at this stage of the proceedings.

Accordingly, Defendants’ motion to dismiss is denied.

IV.   CONCLUSION

      Accordingly,

      IT IS ORDERED that the Motion to Dismiss (Doc. 40) is DENIED.




                                 Baton Rouge, Louisiana, this 13th day of July, 2020




                                       _______________________________________
                                       JUDGE BRIAN A. JACKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




                                          6
